UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
JAY BRODSKY,

                        Plaintiff,
                                             MEMORANDUM & ORDER
           -against-                         17-CV-5529(JS) (AYS)

J.P. MORGAN CHASE & COMPANY,
BROADSPIRE, NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURGH,

                        Defendants.
----------------------------------x
APPEARANCES
For Plaintiff:         Jay Brodsky, prose
                       240 East Shore Road, Apt. 444
                       Great Neck, New York 11023

For Defendants:        Lindsay J. Kalick, Esq.
                       Craig T. Ellman, Esq.
                       Wilson, Elser Moskowitz, Edelman & Dicker LLP
                       1133 Westchester Avenue
                       West Harrison, New York 10604

SEYBERT, District Judge:

           By Order dated January 10,       2019     ("Order"),   the Court

revoked its grant of in forma pauperis status to prose plaintiff

Jay Brodsky ("Plaintiff") and ordered Plaintiff to, within thirty

(30) days from the date of the Order, either:        (1) remit the Court's

$400.00 filing fee,     or (2)   complete and file the AO 239 in forma

pauperis application form together with a copy of the "official

BMW   financial   services   credit   application"     [Plaintiff's   wife,

Donna] Martin, provided to BMW as is alleged in the Complaint filed
under Docket No. 18-CV-3304." 1               (See Order D.E. 38; See No. 18-CV-

3304 Compl., at ECF pp. 10-11, i~ 12-14.)                        On February 19, 2019,

Plaintiff untimely filed the AO 239 in forma pauperis application'·

form and did not include the BMW financial servi·ces application.

( I FP Mot . ,    D. E .   40 . )   For the       reasons      that   follow,     given the

discrepancies in the info~mation provided to the Court by Plaintiff

concerning his finances,            the·Court, in the sound exercise of its

discretion,        DENIES      Plaintiff's        in   forma    pauperis    application~

Plaintiff shall remit the $400.00 filing fee within thirty                               (30)

days from the date of this Order.                  If Plaintiff does not remit the

filing fee within such time, absent a showing of ·good· ca-use;. the·
                                                                      .     - .    . .



Court shall dismiss the Complaint with prejudice'and judgment shall

enter.

                                       DISCUSSION

                 To qualify for      in forma pauperis status,                  the Supreme

Court has long held that "an affidavit is sufficient which states

that one cannot because of his poverty pay or give security for

the· 6osts       [inherent in litigation]              and still be able to provide

himself and dependents with the necessities of life."                             Adkins v.




1 Plaintiffs alleged that "Martin had been approved for financing
in order to purchase a vehicle of her choosing . . . " after
submitting an "official BMW Financial Services credit
application."   (See No. 18-CV-3304 Compl. at ECF p.11, ~~ 13-
14. )
                                              2
E.I. Du Pont De Nemours & Co.,                  335 U.S.          331,    339,    69 S. Ct. 85,

89, 93 L. Ed. 43 (1948)              (internal quotation marks omitted).                       "The

ability to proceed [in forma pauperis] is a privilege provided for

the benefit of indigent persons."                    Cuoco v. U.S. Bureau of Prisons,

328 F. Supp. 2d 463, 467 (S.D.N.Y. 2004)                      (internal quotation marks

and citation omitted) .                The   statute discourages abuse of this

privilege, and provides: "Notwithstanding any filing fee,                                 or any

portion thereof, that may.have been paid, the court shall dismiss

the    case     at    any     time   if   the       Court    determines           that--(A)     the

allegation of poverty is untrue."                    28 U.S.C. § 1915(e) (2) {A); Vann

v. Comm'r of the N.Y. City Dep't of Corr.,                           496 F. App'x 113           (2d

Cir.    Sept.        13,    2012)    (affirming       dismissal           of     complaint     with

prejudice pursuant to 28 U.S.C.                     § 1915(e) (2) (A)          where plaintiff

made false statements and had intentionally concealed income on

his application to proceed in forma pauperis); see also Mathis v.

N.Y.   Life Ins.           Co.,   133 F.3d 546,        547        (7th Cir.       1998)   {noting

requirement          of    mandatory      dismissal         for     false        allegations     of

poverty under amended statute).

              As a threshold matter, Plaintiff's response to the Order

was filed after the expiration of the thirty-day deadline,                                      and

Plaintiff offers no explanation--much less                               good cause--for his

late filing.          Nor did Plaintiff submit the BMW financial services

application that he was ordered to do.                            Plaintiff claims simply
                                                3
that "there is none" and that "[t]he last credit application that

was provided to BMW Financial Services was done in 2011                    fl




(Memo.   of Current Financial Status,    D. E.   4 0-1,   en 2. )   However,

this is in direct contradiction to his allegations in his Complaint

filed in No.    18-CV-3304.   (See generally No.      18-CV-3304 Compl.)

There, Plaintiff alleged:

      6.   That prior to arrival at [BMW of the Mainline]
      information was promulgated on the 3rd day of May, 2018
      to attain information pertaining to_ the disclosure of
      the plaintiffs, namely Donna Martin's~ credit worthiness
      in order to determine whether or not she was qualified
      to secure a loan from a banking institution, namely
      Capital One Auto Finance.

      13. 2 Upon disseminating such information to BMW of the
      Mainline,   namely Jesse Lurito, who represents the
      interests of said dealership, that Donna Martin had ben
      approved for financing in order to purchase a vehicle of
      her choosing if she so desired.

      14. In order to collect sufficient information to
      determine accurately whether or not Donna Martin
      qualified for the aforementioned loan from Capital One,
      she inscribed by hand on an official BMW Financial
      Services credit application pertinent information that
      was   later implemented as     the sole informational
      instrument by BMW of the Mainland to determine whether
      o[r] not she qualified to attain financing to purchase
      a vehicle of her own choosi~g.

(See No. 18-CV-3304 Compl. at ECF pp. 10-11, ':!I'll 6, 13-14 (emphasis

added) ) .

             Thus, even if the Court were to accept Plaintiff's late


2The Court notes that the numbering of paragraphs in this
Complaint jumps from 6 to 13.
                               4
submission, upon careful review of the February 19, 2019 filing,

together with Plaintiff's filings in this and his other cases, the

Court still             has   serious        concerns    regarding         Plaintiff's claimed

poverty.          To begin with, Plaintiff avers that he and his wife have

a total monthly income of $3,206.00 from public assistance and

disability payments, and that neither of them are employed.                                      (IFP

Mot.   <JI<JI   !1-2.)        Plaintiff further avers that neither earns any

income.          (IFP Mot.      <JI<JI   1-2.)   In addition, Plaintiff claims to have

only $258.00 in a checking account and that his wife has no money

in any banking accounts or with any other financial institutions.

(IFP Mot.        <JI   4.)    Plaintiff indicates that his only monthly expense

is rent in the sum of $2,791.66. 3                      (IFP Mot.    <JI   8.)       The difference

between Plaintiff's claimed income and expenses is $414.34.

                  Interestingly,             Plaintiff    had   filed            a   Complaint    on

April 2, 2018 in this Court against Apple,                          Inc., No. 18-CV-1998,

wherein Plaintiff alleged that he and his wife "have owned iPhones

continuously since January 2008."                          (See No.         18-CV-1998, Compl.



3 Notably, even though Plaintiff resides at the same Great Neck,
New York location, he reported his monthly rent as only $1,500
on August 23, 2018.   (See Brodsky v. Dealer Svcs., et al., No.
18-CV-13305 (D. N.J.) IFP Appl., D.E. 1-2, <JI 6.) Based on his
application with that information, Plaintiff was granted in
forma pauperis status. Accordingly, the Clerk of the Court is
DIRECTED to send a copy of this Order to the Clerk of the Court
for the District of New Jersey (Trenton) and to District Judge
Freda L. Wolfson, D. N.J.

                                                    5
at    13,   <JI   16.) 4   Apart   from the    cost   of each device,       there   is

generally a monthly service fee associated with wireless cellular

service.          Plaintiff does not allege whether the phone number he

has    included on his          submissions,     (973) 568-XXXX,   is   a   wireless

number.           Regardless,   there is likely a monthly service fee for

that telephone line, and such fee has been omitted from Plaintiff's

papers. 5



4 The Court notes that, on August 13, 2018, Plaintiff filed an
action in the Eastern District of New York against Apple, Inc.
after his case against Apple, Inc. in this Court was dismissed
for failure to file the long form in forma pauperis application
or pay the filing fee after his original in forma pauperis
application had been denied.     (See Brodsky v. Apple, No. 18-CV-
1998 (E.D.N.Y.), Order, D.E. 14.)     Shortly thereafter, Plaintiff
filed an in forma pauperis complaint in the United States
District Court for the Northern District of California, and he
was granted in forma pauperis status on August 27, 2018.     {See
Brodsky v. Apple, No. 18-CV-4930 (N.D. Ca.), Order, D.E. 9.)
Like his Complaint in this Court, Plaintiff alleges that "he has
consistently owned iPhones since January 2008."     (See No. 18-CV-
4930 (N.D. Ca.), Compl. <JI 16.)    Accordingly, the Clerk of the
Court is DIRECTED to send a copy of this Order to the Clerk of
the Court for the Northern District of California and to
District Judge Edward J. Davila, N.D. Ca.

5 Plaintiff has also omitted that he paid the $400.00 filing fee
when he filed a class action complaint in the United States
District Court for the Northern District of California on
February 8, 2019--just 11 days before he filed his response in
this Court wherein he claims to be unable to pay this Court's
$400.00 filing fee.  Interestingly, the complaint filed in the
Northern District of California includes screen shots of
Plaintiff's iPhone that reference "Jay's MacBook Air" and what
appears to be an Ebay member page reflecting that two items have
been sold by Plaintiff.   (See Brodsky v. Apple, No. 19-CV-0712
(N.D. Cal.), Compl. at 6.)   If Plaintiff is earning money from
Ebay sales, such information should have been reported to this
                                          6
            Plaintiff had also alleged in his Complaint against Alfa

Romeo, et al., that his wife leased a 2018 Alfa Romeo Giulia upon

signing a lease issued by Chrysler Auto Finance.                    (See No. 18-CV-

3486 (E.D.N.Y.), Comp!. at ECF p. 11, i i 3-4.)                 He further alleged

that,    "on the 19th day of May,             2018,    Donna Martin journeyed to

Manhattan in the newly leased Alfa Romeo automobile to keep a

haircut appointment."         (No. 18-CV-3486 (E.D.N.Y.), Compl. at ECF

p. 14, i   15.)

            In the Court's experience,                litigants who seek and are

granted in forma pauperis status do not lease luxury vehicles, own

iPhones, and reside in housing that costs approximately $3,000 per

month.     See Adkins,     335 U.S.   at 344,         69 S.   Ct. at 91   ("The    [in
                     •
                   •
forma pauperis] statute was intended for the benefit of those too

poor to pay or give security for costs . . . . ").                  Indeed, Section

~915(e) (2) (A)   serves    the   purpose        of    preventing    abuse    of   the

judicial    system by      "'weed [ing]       out     the   litigants   who   falsely

understate their net worth in order to obtain in forma pauperis

status when they are not entitled to that status based on their

true net worth.'"     Attwood v. Singletary, 105 F.3d 610, 613 (11th




Court.  Plaintiff also paid the $400 filing fee to commence
another action on August 30, 2018 in the United States District
Court for the Middle District of Florida (Jacksonville).  (See
Brodsky v. Fortregra Fin. Corp., at al., No. 18-CV-1058 (M.D.
Fl.) (voluntarily withdrawn)).
                                          7
Cir.    1997)     (per curiam)      (quoting Matthews v.          Gaither,   902    F.2d

877, 881 (11th Cir. 1990).           Additionally, "the court system depends

on the honesty and forthrightness of applicants to ensure that the

privilege is not abused."           Cuoco, 328 F. Supp. 2d at 467 (internal

quotation marks and citation omitted).

                Plaintiff    has   not   offered      any    explanation      for   the

discrepancies in the information he provided to the Court ·in his

September 20, 2017 application in this case, which is inconsistent

with the May 7, 2018 application filed in No. 18-CV-2788, which is

inconsistent with the information contained in the applications he
                                                                               .
filed with the Court in his cases now consolidated under No. 17-

CV-6031.        (See No.     17-CV-6031 at Docket Entry 2 as well as the

applications to proce·ed in forma pauper is in each member case.)

            Thus, given Plaintiff's failure to credibly explain or

correct his declarations having been given an opportunity to do

so, the Court, in its discretion,               DENIES Plaintiff's application

to proceed in forma pauperis.            Richards v. Allied Universal Sec.,

et al., No.       19-CV-2043,      2019 WL 1748599,         * 1   (E.D.N.Y. Apr. 18,

2019)   ("The question of whether a plaintiff qualifies for in forma

pauperis status is within the discretion of the Court."); see also

Pinede v. N.Y. City Dep't of Envtl. Prat., No. 12-CV-06344, 2013

WL   1410380,      at   *2   (E.D.N.Y.   Apr.    8,   2013)       (same)   (collecting

cases).         If Plaintiff wishes to pursue this case, he SHALL REMIT
                                          8
THE $400.00 FILING FEE WITHIN THIRTY (30) DAYS FROM THE DATE OF

THIS ORDER.      Plaintiff is cautioned that a failure to timely remit

the filing fee will lead to t.he dismissal of the Complaint with

prejudice pursuant to 28 U.S.C. § 1915(e) (2) (A) and judgment will

enter. 6

             Consistent      with      its       obligation     under   28    U.S.C.

§ 1915(e) (2) (A)    and     Federal    Rule      of   Civil    Procedure     11,   if

Plaintiff pays the filing fee,               the Court may hold a hearing to

address whether his submissions in this and the other federal

district courts around the Country violate Federal Rule of Civil

Procedure 11 (b) .     See FED. R. CIV. P. !l (c) (3)           ("On its own, the

Court may order a . . . party to show cause why conduct specifically

described in the order has not violated Rule 11 (b). "); Smith v.

Educ.      People,   Inc.,    233      F.R.D.      137,   142     (S.D.N.Y.     2005)

("[Plaintiffs'] status as prose litigants does not insulate them

from the imposition of sanctions by this court under Rule 11 of

the Federal Rules of Civil Procedure."); see also Thomas v. Gen.

Motors Acceptance Corp., 288 F.3d 305, 306 (7th Cir. 2002) (stating


6 On March 15, 2019, Plaintiff filed another in forma pauperis
complaint, this time in the United States District Court for th~--
District of Delaware (Brodsky v. J.P. Morgan Chase, Bank, N.A.,
et al., No. 19-CV-0523, (Del. 2019)) alleging the same facts and
claims against largely the same Defendants as the present case.
The Clerk of the Court is DIRECTED to mail a copy of this Order
the Clerk of the Court of the District of Delaware and to
District Judge Maryellen Noreika.
                                             9
that because "the allegation of poverty was false, the suit had to

be dismissed; the judge had no choice."); Cuoco, 328 F. Supp. 2d

467-68 (complaint dismissed under§ 1915(e) (2) (A) where plaintiff

concealed or misrepresented her finances in bad faith to obtain in

forma pauperis status); Humbach v. Canon, No. 13-CV-2512, 2019 WL

136946_4, *_5 (S.D.N.Y. Mar. 25, 2019)                (dismissing in forma pauperis

complaint      with     prejudice          where       plaintiff           provided         untrue

statements on her application in bad faith).

            Indeed,        the    Court        is     aware         that         Plaintiff       has

voluntarily withdrawn            in    forma      pauperis         complaints       in    several

other districts around the Country.                    (See,~, Brodsky v. Hilton

Worldwide      Holdings,    et    al.,      No.      18-CV-13045           (D.    N.J.)        (joint

stipulation of discontinuance filed on March 29, 2019); Brodsky v.

Nationwide Heal th Advisors,               et al.,      No.    18-CV-62 628          ( S. D.    Fl.)

(Notice of Voluntary Dismissal filed on November 28, 2018); Brodsky

v.   Fortregra        Financial        Corp.,        No.      18-CV-1058            (M.D.       Fl.)

(Voluntarily      Dismissed           on   November         15,      2018);         Brodsky       v.

Teleperformance USA, et al., No. 19-CV-00127                          (D. Utah)          (Central)

(Notice   of    Voluntary        Dismissal          filed     on    May     1,    2019).)          If

Plaintiff received any settlement funds in connection with such

cases, he was obligated to report that income to this Court, and

a failure to do so suggests bad faith for which Rule 11 sanctions

wouid be warranted.
                                               10
                                 CONCLUSION

          For    the   reasons     set    forth   above,   the     Court    DENIES

Plaintiff's     application   to     proceed      in   forma   pauperis.        If

Plaintiff wishes to pursue this case, he SHALL REMIT THE $400.00

FILING FEE WITHIN THIRTY      (30)    DAYS FROM THE DATE OF THIS ORDER.

Plaintiff is cautioned that a failure to timely remit the filing

fee will lead to dismissal of the Complaint with prejudice pursuant

to 28 U.S.C. § 1915(e) (2) (A) and judgment shall enter.              Consistent

with its obligation under 28 U.S.C.            § 1915(e) (2) (A)    and Federal

Rule of Civil Procedure 11, if Plaintiff pays the filing fee, the

Court may ~old a hearing to address whether his submissions violate

Federal R~le of Civil Procedure ll(b).

          The Court certifies pursuant to 28 U.S.C. § 1915(a) (3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further DIRECTED to mail a

copy of this Order to:    (1) the prose Plaintiff;             (2) the Clerk of

the Court for the Northern District of California,                 ( 3)   District

Judge Edward J. Davila, N.D. Ca.; ·(4) the Clerk of the Court for

the District of Delaware;     (5) District Judge Maryellen Noreika, D.
                                         11
Del.;    ( 6)   the Clerk of the Court for the District of New Jersey

(Newark);       (7) District Judge Kevin McNulty, D. N.J.          (Newark),   (8)

the Clerk of the Court for the District of New Jersey (Trenton);

and (9) District Judge Freda L. Wolfson, D. N.J.                (Trenton).



                                          SO ORDERED.

                                           /s/ Joanna Seybert

                                          Jo?jfona Seybert, U.S.D.J.

Dated:     MayJ/   , 2019
           Central Islip, New York




                                     12
